Citation Nr: 1549137	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-08 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to December 1970.  He died in February 2006.  The appellant filed a claim for death benefits alleging her entitlement to this benefit as his lawful surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the Veteran's claims-file currently resides with the RO in Waco, Texas, and this RO issued the statement of the case (SOC) in this matter.

Prior to the appellant's February 2011 request to be recognized by VA as the Veteran's surviving spouse, another party ("M.G." or "M.R.") has been recognized by VA as the deceased Veteran's surviving spouse and awarded according benefits in a May 2009 RO rating decision.  In November 2011, the RO contacted M.G. to present concerns with regard to her having been established as the Veteran's recognized surviving spouse.  The RO proposed to terminate such recognition, but following further clarification received from M.G., including information received in June 2012, the RO ultimately did not terminate M.G.'s status as the Veteran's recognized surviving spouse.  Thus, this matter comes before the Board on appeal with M.G. as the currently established surviving spouse of the Veteran.

The appellant seeks to be recognized as the deceased Veteran's surviving spouse.  Because allowance of her appeal would result in a loss of benefits to M.G., this is a contested claim.  There are special procedural safeguards applicable in contested claims.  See 38 U.S.C.A. § 7105A; 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.713; see also M21-1 Part III, Subpart vi, Chapter 6.  All interested parties will be specifically notified of the action taken by the AOJ in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the SOC.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.  Further, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant and representative, if any, will be allowed to present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713(a).

While it appears that M.G. was not afforded due process notice or provided copies of the statement of the case (SOC) and substantive appeal as is mandated in contested claims (see 38 C.F.R. §§ 19.100, 19.101, 19.102), the Board finds that she is not prejudiced by the issuance of this decision without correction of such defects (as this decision is favorable to M.G., and a remand for corrective action would only cause needless delay).

The Board notes that the appellant had previously appointed Disabled American Veterans (DAV) to represent her before VA in this matter.  However, in June 2014, DAV took note of the fact that it represented M.G. in the matter of her establishing her status as the Veteran's VA-recognized surviving spouse.  Because DAV cannot represent conflicting interests in a contested claim, DAV was compelled to withdraw from representation of the appellant.  In June 2014, DAV notified VA of its need to withdraw, and in that same month VA contacted the appellant to notify her of the situation and provide the opportunity for her to appoint a new representative.  The appellant has not appointed new representation.


FINDINGS OF FACT

1.  The Veteran legally married M.G. in Texas in May 1967, and this marriage was never legally terminated in the Veteran's lifetime; the Veteran's marriage to M.G. was in effect throughout the time of his relationship with the appellant.

2.  The Veteran died in February 2006.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes are not met.  38 U.S.C.A. §§ 103, 1310, 5107 (West 2015); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.102, 3.215 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The claim currently on appeal arises from the appellant's attempt to establish entitlement to VA death benefits on the basis of the Veteran's service, and the question of whether the appellant may be recognized as the Veteran's surviving spouse is a threshold question in that matter.  As discussed below, the Board herein finds that the appellant is not entitled to recognition as the Veteran's surviving spouse, and is not a proper claimant for death benefits on the basis of the Veteran's service.  The VCAA has no application where (as here) under governing law the appellant is not a proper claimant for the benefit sought.  No amount of notice or assistance would enable her to obtain the benefit sought.

Analysis

To establish her status as a proper claimant for VA death benefits, the evidence must show that the appellant was validly married to the Veteran under the laws of the appropriate jurisdiction, and she must also meet the criteria of a surviving spouse.  See 38 U.S.C.A. §§ 1311, 1541; 38 C.F.R. §§ 3.1(j), 3.50(a), (b); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  For VA benefit purposes, a "spouse" is a person who is a husband or wife of the Veteran.  The Board notes that on June 26, 2013, the Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA), which limited the definition of marriage to spouses of the opposite sex, is unconstitutional.  U.S. v. Windsor, 133 S. Ct. 2675.  The President of the United States has accepted the Attorney General's recommendation that the Executive Branch of government, to include VA, cease enforcement of the definitions of "spouse" and "surviving spouse" in Title 38 to the extent that they limit Veterans' benefits to couples of the opposite sex.  See also VA O.G.C. Prec. Op. No. 3-2014.

A marriage "means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  38 C.F.R. § 3.1(j).  The term "surviving spouse," except as provided in 38 C.F.R. § 3.52, means a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b).  A surviving spouse must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation that was due to the misconduct of, or procured by, the veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).

The Court of Appeals for Veterans Claims has determined that 38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1) set forth a two-part test to determine whether a spouse will be deemed to have continuously cohabited with the veteran when there has been a separation.  Not only must the spouse be free of fault at the time of the separation, but it must be found that the separation "was due to the misconduct of, or procured by, the veteran."  In assessing the reasons for a separation between a veteran and his or her spouse, fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

Generally, a surviving spouse must not have remarried or, since the death of the veteran and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54.  A marriage can be established by several types of evidence, including a copy or abstract of the public record of marriage, or a copy of the church record of marriage containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.  38 C.F.R. § 3.205(a)(1).

Where an attempted marriage is invalid by reason of legal impediment, VA regulations allow for certain attempted marriages to be nevertheless 'deemed valid' if specific legal requirements are met.  Basically, such an attempted marriage will be 'deemed valid' if: (a) the attempted marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until the date of his or her death as outlined in § 3.53; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  38 U.S.C.A. § 103; 38 C.F.R. § 3.52.

If the provisions of 38 C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c).  The U.S. Court of Appeals for Veterans Claims (Court) has interpreted these regulations to mean that the determination of the appellant's knowledge of the legal impediment must be viewed in terms of what the appellant's state of mind was at the time the invalid marriage was contracted.  Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant's February 2011 claim leading to this appeal indicates that the appellant contends that she was the "common law spouse" of the Veteran.  The appellant does not contend that she and the Veteran were married by ceremony.  The appellant contends that she and the Veteran began to live together as husband and wife in either 1971 (as asserted in the February 2011 claim) or 1973 (as asserted in her Statement of Marital Relationship received by VA in March 2011, documented in a bundle of documents in Virtual VA with a file date of July 2012).  In each account, the appellant asserts that her alleged marriage to the Veteran was based in the state of Texas.  The appellant has submitted evidence and testimony, including written testimony of several pertinent witnesses, to support her contention that she and the Veteran were known to relatives (including the Veteran's sister) and friends as a married couple for a period of years.  A thorough discussion of the alleged details of the purported common law marriage are not necessary at this time, because the claim on appeal must be denied even accepting the appellant's contentions regarding the details of her relationship with the Veteran.

The evidence indicates that the appellant was legally married to M.G. in Texas in May 1967 (including as documented by a Marriage Certificate of record) and that this marriage was never legally terminated.  A February 2009 certificate from the Texas Department of State Health Services confirms these facts concerning the Veteran's marriage to M.G., indicating that there is no "record of a report of divorce or annulment of marriage having been filed" pertinent of the marriage of the Veteran and M.G.  A December 2011 amended death certificate (documented in Virtual VA under a filing date of February 2012) also reflects that the Veteran remained married to M.G. at the time of his death (after the prior version of the death certificate listed the Veteran's marital status as divorced).

The fact that the Veteran was legally married to M.G. from 1967 to the time of his death is the critical fact in this case, and the appellant has not presented persuasive evidence to disprove this fact nor is there otherwise any contrary evidence of record.  In light of this fact, the Board may not consider the appellant to be the Veteran's surviving spouse because (1) the appellant could not have a legally valid common law marriage to the Veteran when the Veteran was legally married to another party throughout the pertinent period (the appellant's asserted period of marriage to the Veteran from the 1970s to the time of his death), and (2) the appellant's attempted marriage to the Veteran cannot be otherwise 'deemed valid' for VA purposes because M.G. was his legal spouse at the time of his death and has already established VA recognition that she is the Veteran's surviving spouse for VA purposes.

The State of Texas provides for common law marriage, with such an arrangement being called an informal marriage under state law.  In a judicial, administrative, or other proceeding, the marriage of a man and woman may be proved by evidence that (1) a declaration of their marriage has been signed; or (2) the man and woman agreed to be married and after the agreement they lived together in Texas as husband and wife and they represented to others that they were married.  Tex. Fam. Code Ann. § 2.401(a) (West 2003).  A person may not be a party to an informal marriage or execute a declaration of an informal marriage if the person is presently married to a person who is not the other party to the informal marriage or declaration of an informal marriage, as applicable.  Tex. Fam. Code Ann. § 2.401(d).  The proponent of such a marriage may establish these elements by either direct or circumstantial evidence.  See Russell v. Russell, 865 S.W.2d 929, 932 (Tex. 1993).

Under the applicable law, no common law marriage may be recognized between the appellant and the Veteran in Texas when the Veteran was legally married to M.G. prior to and throughout the time of his relationship with the appellant.

The other avenue to be considered is whether there was an attempted marriage that may be 'deemed valid' under 38 C.F.R. § 3.52.  This regulation provides that where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) the marriage occurred 1 year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.  The Board is compelled to find that the appellant's attempted marriage to the Veteran cannot be 'deemed valid' for VA purposes because a claim has been filed by a legal surviving spouse (M.G.) who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.  M.G. was awarded such entitlement in a May 2009 RO rating decision.

The appellant's arguments and the law have been considered in the most favorable light possible, but for the reasons described above, the status sought as the Veteran's surviving spouse is precluded by law.  The Board understands the appellant's belief that she should be recognized as the surviving spouse of the Veteran.  To the extent that the appellant's arguments and submitted evidence suggest that the Board should consider it most equitable (fair or just) to recognize her as the Veteran's surviving spouse, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes is not warranted.  The appeal is denied.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


